DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 25 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 25 recites the phrase ‘the intermediate layer’ in line 2. There is insufficient antecedent basis for the limitation in the claim. However, for purposes of examination, the phrase will be interpreted to mean ‘the third intermediate layer.’

NEW REJECTIONS
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase ‘without mixing adhesive material and fibrous material’ is not disclosed in the instant specification.

6.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase ‘between the first outer layer and the intermediate layer’ is not disclosed in the instant specification.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. 	Claims 1, 10 – 11, 14 – 15, 19 and 24 – 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1).
With regard to Claims 1, 10 and 25, Lines et al disclose a laminate comprising a first outer layer ‘15’ made of fibrous material and a second inner layer ‘17’ that is made of fibrous material and a third intermediate layer ‘19’ that is a water soluble silicate adhesive, between the outer layer and the inner layer, and a further layer ‘20’ that is polyethylene (column 3, lines 43 – 44; Figure 2); as shown in Figure 2, there is nothing between the intermediate layer and inner layer; the outer layer is therefore separable from the intermediate layer and the inner layer by means of a bath of water; the laminate is a partition (column 2, lines 61 – 66). The 
Osinga et al teach an adhesive (page 1, line 1) comprising the claimed silicate (page 2, lines 19 – 37) for the purpose of obtaining relatively quick drying and reduced flammability (page 3, lines 30 – 39).
It therefore would have been obvious for one of ordinary skill in the art to provide for a water soluble silicate adhesive comprising the claimed alkali metal silicate, therefore in a predominant amount, in order to obtain relatively quick drying and reduced flammability as taught by Osinga et al.
Wei teaches a partition (paragraph 0051) comprising a fibrous material impregnated with epoxy for the purpose of providing a partition that is fire retardant (fibrous material is a prepreg; paragraph 0010).
It therefore would have been obvious for one of ordinary skill in the art to provide for a fibrous material impregnated with epoxy in order to obtain a partition that is fire retardant as 
Lines et al also do not disclose separation without forming any agglomerates between the adhesive of the second inner layer and the material of the first outer layer, or without mixing. However, because the claimed adhesive is taught by Osinga et al, separation without forming any agglomerates between the adhesive of the second inner layer and the material of the first outer layer and without mixing would be obtained. Furthermore, the claimed aspect of ‘separation without forming any agglomerates between the adhesive of the second inner layer and the material of the first outer layer’ is a product – by – process limitation. Therefore, if the product in the claim is the same as a product of the prior art, it is unpatentable even though the prior art product was made by a different process. MPEP 2113. The claimed aspect of ‘spreading,’ or alternatively ‘laying out’ or ‘rolling out,’ is a product – by – process limitation. Therefore, if the product in the claim is the same as a product of the prior art, it is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 11, zeolite is taught by Osinga et al (page 4, line 23 of Osinga et al).
With regard to Claim 14, a sheet is disclosed by Lines et al (column 6, lines 60 – 61).
With regard to Claim 15, a casing that is a crate is disclosed by Lines et al (column 13, line 3). A packaging, and a food product received within the packaging, are not disclosed by Lines et al. However, it would have been obvious for one of ordinary skill in the art to provide for a food product received within the casing, therefore a casing that is a package, as a casing that is a crate is disclosed.

With regard to Claim 24, an inner layer comprising solvent is not disclosed. It would have been obvious for one of ordinary skill in the art to provide for an inner layer that is solventless, as a solvent is not disclosed.

11. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) as evidenced by Tchira (U.S. Patent Application Publication No. 2013/0068381 A1).
Lines et al, Osinga et al and Wei disclose a laminate as discussed above. The fibrous material of the outer layer is kraft paper (column 3, lines 31 – 32). Lines et al do not state that kraft paper is breathable, but Tchira discloses that kraft paper is breathable (paragraph 0024).

12. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and further in view of Matsunaga et al (U.S. Patent No. 3,992,496).
Lines et al, Osinga et al and Wei disclose a laminate as discussed above. Lines et al, Osinga et al and Wei fail to disclose a second inner layer applied according to a discontinuous .

13. 	Claims 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and further in view of Iovine et al (U.S. Patent No. 5,312,850).
Lines et al, Osinga et al and Wei disclose a laminate comprising an adhesive that is a bonding agent as discussed above. With regard to Claims 13 and 20, Lines et al and Osinga et al fail to disclose PLA.
Iovine et al teach an adhesive comprising PLA for the purpose of obtaining an adhesive that is alternatively pressure sensitive or non – pressure sensitive (column 1, lines 50 – 60).
It would have been obvious for one of ordinary skill in the art to provide for PLA in order to obtain an adhesive that is alternatively pressure sensitive or non – pressure sensitive as taught by Iovine et al.




14.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1, 10 – 11, 14 – 15, 19 and 24 – 25 as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1), 35 U.S.C. 103(a) rejection of Claim 7 as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) as evidenced by Tchira (U.S. Patent Application Publication No. 2013/0068381 A1), 35 U.S.C. 103(a) rejection of Claim 12 as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and further in view of Matsunaga et al (U.S. Patent No. 3,992,496) and 35 U.S.C. 103(a) rejection of Claim 13 and 20 as being unpatentable over Lines et al (U.S. Patent No. 4,395,453) in view of Osinga et al (WO 98/49117) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and Wei (U.S. Patent Application Publication No. 2008/0315164 A1) and further in view of Iovine et al (U.S. Patent No. 5,312,850), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 10 of the remarks dated May 30, 2021, that Lines et al do not disclose separation without mixing adhesive material and fibrous material.

Applicant also argues, on page 10, that one of ordinary skill in the art would not provide for the adhesive of Wei in Lines et al  when separation is without mixing adhesive material and fibrous material. 
However, in the previous Action, it is the combination of the epoxy of Wei and the fibrous material of Lines et al that constitutes and adhesive, instead of the epoxy of Wei alone.


15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782